On Motion for Rehearing.
LATTIMORB, J.
Appellant makes a strong argument based on his conception of what he believes to be his fundamental rights which he insists were violated upon this trial. As stated in the original opinion, there were no bills of exception or complaints of any matter of procedure upon the trial in the court below, save a motion for new trial in the usual form. If the defendant sits by and permits hearsay evidence, and makes no complaint of same, this court is at a loss to know how it could give him the benefit of an objection to such procedure. The testimony appearing in the record is plain and convincing, and we cannot reverse solely because of the fact that the jury has given appellant a five-year penalty, which is the highest penalty allowed by law.
The motion for rehearing will be overruled.